         Case 3:19-cv-00269-PDW-ARS Document 7 Filed 02/03/20 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NORTH DAKOTA
                                      EASTERN DIVISION


TOM HINKLEY,
                                                            CIVIL ACTION NO. 3:19-cv-00269-ARS
          Plaintiff,

vs.                                                              JOINT MOTION REGARDING
                                                                 DEADLINE TO RESPOND TO
LINCOLN NATIONAL LIFE INSURANCE                                   PLAINTIFF’S COMPLAINT
COMPANY,

          Defendant.



          COMES NOW Plaintiff Tom Hinkley (“Hinkley”) and Defendant1 Lincoln National Life

Insurance Company (“Lincoln”) (collectively, the “Parties”), file this Joint Motion Regarding

Deadline to Respond to Plaintiff's Complaint.

          1.      Plaintiff filed this lawsuit on December 6, 2019. Pursuant to the Court’s order

entered on January 3, 2020 (Document 6), Lincoln must file its Answer or otherwise respond by

January 3, 2020.

          2.      The Parties are continuing to discuss a resolution of the case and want to save both

the Court's resources and the Parties’ time and expense of filing briefs if the case will be resolved

through settlement. Accordingly, the Parties respectfully request that the Court enter an order that

Lincoln have until and including March 4, 2020, to answer or otherwise respond to Plaintiff's

Complaint.

          3.      This Joint Motion Regarding Deadline to Respond to Plaintiff's Complaint is not

filed for purpose of delay, but only so that justice may be done.


1
      The correct name of the Defendant in this action is Lincoln Life Assurance Company of Boston (formerly known
      as Liberty Life Assurance Company of Boston).


JOINT MOTION REGARDING DEADLINE TO RESPOND TO PLAINTIFF’S COMPLAINT                                     PAGE 1
      Case 3:19-cv-00269-PDW-ARS Document 7 Filed 02/03/20 Page 2 of 3



       WHEREFORE, the Parties request that the Court enter an order that Lincoln shall have

until and including March 4, 2020, to answer or otherwise respond to Plaintiff’s Complaint.

              Dated this 3rd day of February 2020.

                                            Respectfully submitted,

                                           SCHNEIDER, SCHNEIDER & SCHNEIDER

                                                   /s/ Mac Schneider (with permission)
                                            Mac Schneider (North Dakota ID No. 06476)
                                            815 Third Avenue South
                                            Fargo, ND 58103
                                            PH: (701) 235-4481
                                            Fax: (701) 235-1107
                                            Email: mac@schneiderlawfirm.com
                                            ATTORNEYS FOR PLAINTIFF


                                            - AND -


                                            LAW OFFICES OF IWANA RADEMAEKERS, P.C.

                                                    /s/ Iwana Rademaekers
                                            Iwana Rademaekers (Texas Bar No. 16452560)
                                            14785 Preston Road, Suite 550
                                            Dallas, Texas 75254
                                            Main: (214) 579-9319
                                            Fax: (469) 444-6456
                                            Email: iwana@rademaekerslaw.com
                                            ATTORNEYS FOR DEFENDANT




JOINT MOTION REGARDING DEADLINE TO RESPOND TO PLAINTIFF’S COMPLAINT                       PAGE 2
       Case 3:19-cv-00269-PDW-ARS Document 7 Filed 02/03/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing pleading was electronically filed with
the clerk for the U.S. District Court, District of North Dakota, using the electronic case filing
system of the court, and the electronic case filing system sent a “Notice of Electronic Filing” to the
following attorneys of record who have consented in writing to accept this Notice as service of this
document by electronic means, as follows:

                       Mac Schneider
                       Email: mac@schneiderlawfirm.com

        February 3, 2020                              /s/ Iwana Rademaekers
       Date                                          Iwana Rademaekers




JOINT MOTION REGARDING DEADLINE TO RESPOND TO PLAINTIFF’S COMPLAINT                          PAGE 3
